                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

ROBERT E. WOODWARD,
ADC #166447                                                            PLAINTIFF

V.                      CASE NO. 5:18-CV-319-DPM-BD

E. BLAND and
WOOD                                                                DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 26th day of March, 2019.


                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
